DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 and 8 have been amended. Claims 3 and 9 have been cancelled. Claims 13-15 are new. Claims 1-2, 4-8 and 10-15 are pending. 
Status of Previous Rejections
The rejections of Claims 1-2 and 4-8 under 35 U.S.C. 102(a)(1) as being anticipated by Witusiewicz (Thermochimica Acta, 1995, Vol.264, Page 41-58, hereinafter “Witusiewicz”) have been withdrawn in view of the amendment.
The rejections of Claims 10-12 under 35 U.S.C. 103 as being unpatentable over Witusiewicz (Thermochimica Acta, 1995, Vol.264, Page 41-58, hereinafter “Witusiewicz”), as applied to claim 1 above, and further in view of DE’330 (DE 4002330, IDS dated 03/15/2019, hereinafter “DE’330”) have been withdrawn in view of the amendment.
The rejections of Claims 1-2 and 4-8 under 35 U.S.C. 103 as being unpatentable over Shigematsu (J. Phys. Soc. Jpn.; Vol 39:5, 1975, hereinafter “Shigematsu”) have been withdrawn in view of the amendment.
The rejections of Claims 10-12 under 35 U.S.C. 103 as being unpatentable over Shigematsu (J. Phys. Soc. Jpn.; Vol 39:5, 1975, hereinafter “Shigematsu”), as applied to claim 1 above, and further in view of DE’330 (DE 4002330, IDS dated 03/15/2019, hereinafter “DE’330”) have been withdrawn in view of the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.